DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response to the office action of 10/7/2020 has been entered.
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicants argue “The only time a tiltrotor blade is mentioned in Gandhi is in the FIELD section (paragraph [0002]), with no mention of operating a tiltrotor with the extendable trailing-edge tabs. Rather, Gandhi teaches away from the apparatus and method of operation described in the amended claims” and “Nowhere in Gandhi does he disclose the apparatus and method of the amended claims for a tiltrotor in which the tabs are retracted for forward flight. As forward flight in a tiltrotor is wing-borne and accomplished at high forward speeds, then this is contrary to Gandhi’s description of tabs being extended during high-speed helicopter flight.”
As stated in Applicants arguments Gandhi in [0002] recites “This invention relates generally to rotor blades and, more particularly to helicopter rotor or tilt rotor blades with a quasi-static extendible chord section.” Here Gandhi expressly states the invention of extending tabs may be used in tiltrotor blades. Therefore Gandhi does not teach away from the use of the extending tabs in a tilt rotor aircraft. Gandhi also details the use of these tabs in helicopter vertical flight “to reduce noise, while chord increase . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 14-19 rejected under 35 U.S.C. 103 as being unpatentable over Krysinski et al (6607161) in view of Gandhi (20100303630).
In regards to claim 10, Krysinski discloses a tiltrotor aircraft, comprising:
at least one rotor (Fig. 1 ref. 9), each rotor comprising a plurality of blades (C7:40 discloses bladed rotor), comprising:
a trailing edge (C7:40 blades comprises trailing edge); and
Krysinski does not expressly disclose:
a tab selectively received within a tab channel disposed in the trailing edge, wherein the tab is selectively linearly deployable therefrom to adjust a chord length of the blade;

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krysinski with Gandhi by providing the blade with a tab selectively received within a tab channel disposed in the trailing edge, wherein the tab is selectively linearly deployable therefrom to adjust a chord length of the blade in order to optimize rotor flight.
Krysinski as combined further discloses:
a nacelle associated with each rotor (Krysinski ref. 6), wherein each nacelle is selectively rotatable for changing a direction of a thrust vector of the associated rotor (Krysinski Fig. 1 discloses nacelle rotation and as a result change of thrust vector); and at least one actuator system selectively operable to cause movement of the tab between a stowed position and a deployed position (Gandhi [0040]),
Krysinski does not expressly disclose: the tabs are configured in a stowed position when the aircraft is operated in an airplane mode, and wherein the tabs are configured in a deployed position when the aircraft is operated in a helicopter mode to increase the chord length of each of the aircraft blades.
Gandhi states “This invention relates generally to rotor blades and, more particularly to helicopter rotor or tilt rotor blades”. Gandhi further teaches extending the tabs in helicopter mode [0061] “With extendable chord technology, RPM can 
In would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krysinski with Gandhi by providing the tabs are configured in a stowed position when the aircraft is operated in an airplane mode, and wherein the tabs are configured in a deployed position when the aircraft is operated in a helicopter mode to increase the chord length of each of the aircraft blades to optimize efficiency of the rotors.

In regards to claim 14, Krysinski as combined discloses the aircraft of claim 10, wherein the aircraft selectively transitions from the airplane mode to the helicopter mode by selectively rotating each nacelle (Krysinski beginning a C1:20 disclose transitioning from helicopter to flight mode) and selectively linearly deploying the tabs of each of the plurality of aircraft blades to increase the chord length of each of the plurality of blades (Gandhi [0010] “the extensible chord plate can be extended to a position external of the rotor blade through a slit in a trailing edge of that section and retracted”).

In regards to claim 15, Krysinskis as combined discloses the aircraft of claim 10, wherein the aircraft selectively transitions from the helicopter mode to the airplane mode by selectively rotating each nacelle (Krysinski beginning a C1:20) and selectively linearly retracting the tabs of each of the plurality of aircraft blades to decrease the chord length of each of the plurality of aircraft blades (Gandhi [0010]).

Method claims 16-18 are rejected with references Krysinski and Gandhi as the combination of references discloses the claimed structure and is capable of performing the claimed limitations.

In regards to claim 19, Krysinskis as combined discloses the aircraft of claim 10, wherein the tabs are gradually moved between the stowed and deployed positions during transition between the airplane and helicopter modes (Krysinski as combined discloses the claimed structure and is capable of the claimed limitation).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642